—In an action to foreclose a mortgage, the plaintiff’s successor-in-interest appeals from an order of the Supreme Court, Kings County (Sunshine, R.), entered March 22, 1996, which denied its objections to a receiver’s final accounting.
Ordered that the order is reversed, on the law, with costs, and the appellant’s objections to the receiver’s final accounting are sustained.
In view of the receiver’s admitted commingling of receivership funds with personal funds, his failure to adequately explain the transactions in question, and the inconsistencies in his testimony, the receiver did not meet his burden of justifying his account (see, Independent Props. Co. v Mast Prop. Investors, 148 AD2d 849, 850; East Chatham Corp. v Iacovone, 26 AD2d 433), and the Supreme Court erred in denying the appellant’s objections to the account. Mangano, P. J., Rosenblatt, Sullivan and Hart, JJ., concur.